PER CURIAM.
Paul Sibbley has petitioned for a writ of mandamus to compel the trial court to rule on his motion for post-conviction relief, filed on or about March 24, 2005. The State indicates that neither the trial court nor the State Attorney’s office has a copy of the petitioner’s motion, although the trial court seemed poised to rule on it pending receipt of additional records.
We deny the petitioner’s petition for mandamus at this time, and instead direct him to submit an additional copy of his March 24, 2005 motion to the trial court and to the State Attorney’s office citing this appellate case number. We are confident that the trial court will rule on the petitioner’s motion within thirty days of receiving it, as it appears to now have the necessary companion records to be able to do so. See Cook v. State, 817 So.2d 946 (Fla. 3d DCA 2002).
Mandamus denied.